In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


           Nos. 06-19-00142-CR, 06-19-00143-
                 CR & 06-19-00144-CR



       JERONIMO MIGUEL CABRERA, Appellant

                            V.

            THE STATE OF TEXAS, Appellee



            On Appeal from the 5th District Court
                     Cass County, Texas
  Trial Court Nos. 2018F00341, 2018F00342 & 2018F00361




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

       Our review of the reporter’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any person who

was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3). Volume five of

the reporter’s record together with State’s exhibits four, five, and six contain the names of persons

who were minors at the time the offense was committed. Rule 9.10(b) states, “Unless a court

orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volume

five of the reporter’s record together with State’s exhibits four, five and six contain sensitive data,

we order the clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal volume

five of the electronically filed reporter’s record together with the electronically filed State’s

exhibits four, five and six.

       IT IS SO ORDERED.

                                                               BY THE COURT

Date: February 26, 2020




                                                  2